DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6, 8-13, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,972,476. Although the claims at issue are not identical, they are not patentably distinct from each other because Independent claims 1 and 8 of the current application is broader and same as independent claim 1 of the patent.  For example, the current application claims “application” which is broader than the patent’s claims “application type” however, both .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 13-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren, U.S. Publication No. 2013/0080522 in view of Mirza et al. (Mirza), U.S. Patent No. 9,137,620.
Regarding Claim 1, Ren discloses a terminal (i.e., user device 200; see figure 
2) comprising:
a display screen (i.e., a display as described in paragraph [0028]);
a memory (i.e., memory 220; see figure 2) comprising instructions; and
a processor (i.e., processor 210; see figure 2) coupled to the display screen and the memory and configured to execute the instructions to:
(i.e., set a maximum time allowance for use of a particular application as shown in figure 8A; see paragraph [0056)); 
allow use of the application when the condition is satisfied (in other words, when the time limit has not been reached, the user will have access to use the application; see paragraphs [0017] and [0056]-[0057]);
restrict the use when the condition is not satisfied (in other words, when the user is trying to access the application when the time limit has reached, the user is temporarily prevented access; see paragraphs [0017] and [0056]-[0057]).
Ren fails to disclose display a graphical limitation mark together with an 
application icon of the application on the display screen indicating that the use is restricted, wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application.
Mirza discloses display a graphical limitation mark together with an 
application icon (for example, icons for video application 604, radio application 607 and game application 608 are each surrounded by a red color) of the application on the display screen (i.e., display 601) indicating that the use is restricted (see col. 8, lines 19-27 and figure 6), wherein the graphical limitation mark is displayed at a location corresponding to the application icon of the application (as shown in figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mirza’s invention with Ren’s invention for analyzing conformity to restrictions on the use of a wireless communication (see col. 1, lines 46-49 of Mirza).
Regarding Claim 8, Ren discloses a terminal (i.e., user device 200; see figure 2) comprising:
a memory (i.e., memory 220; see figure 2) comprising instructions; and
a processor (i.e., processor 210; see figure 2) coupled to the memory and configured to execute the instructions to:
set a condition related to time, wherein the condition applies to an application type during a given time period (see rejection for claim 1 above and figure 8B);
allow use of a plurality of applications that belong to the application type when the condition is satisfied (see rejection for claim 1 above and figure 8B);
restrict the use when the condition is not satisfied (see rejection for claim 1 above and figure 8B).
Ren fails to disclose display limitation marks together with application icons of the applications, wherein each of the limitation marks corresponds to one of the application icons of the applications, wherein the limitation marks indicate that the use is restricted during the given time period.
Mirza discloses display limitation marks together with application icons of the applications, wherein each of the limitation marks corresponds to one of the application icons of the applications, wherein the limitation marks indicate that the use is restricted during the given time period (see rejection for claim 1 above and figure 6).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mirza’s invention with Ren’s (see col. 1, lines 46-49 of Mirza).
	Regarding Claim 14, Ren discloses a method for limiting usage of an application, implemented by a mobile terminal, and comprising:
limiting the usage when a usage limitation condition is satisfied, wherein the usage limitation condition comprises a time, and wherein the usage limitation condition is set by a user on the mobile terminal for the application (see rejection for claim 1 above);
not limiting the usage when the usage limitation condition is not satisfied (see rejection for claim 1 above).
Ren fails to disclose displaying a limitation mark together with an application icon of the application when the usage is limited, wherein the limitation mark is displayed at a location corresponding to the application icon.
Mirza discloses displaying a limitation mark together with an application icon of the application when the usage is limited, wherein the limitation mark is displayed at a location corresponding to the application icon (see rejection for claim 1 above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Mirza’s invention with Ren’s invention for analyzing conformity to restrictions on the use of a wireless communication device to allow a user to make application usage decisions based on cost and application performance (see col. 1, lines 46-49 of Mirza).
Regarding Claim 2, Ren and Mirza disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to display the graphical limitation mark on the display screen until the given time period has passed (in other words, access to a particular application may be prevented for a particular period as described in paragraph [0057]).
Regarding Claim 6, Ren and Mirza disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to restrict the use by prohibiting a message notification of the application from popping up on the display screen (in other words, prevention from accessing the particular application where the application is blocked for use therefore, this prohibits a message notification of the application from popping up; see paragraph [0057]).
Regarding Claim 7, Ren and Mirza disclose the terminal as described above.  Ren further discloses wherein the application comprises a plurality of applications belonging to a same application type (see figure 8B).
Regarding Claim 13, Ren and Mirza disclose the terminal as described above.  Ren further discloses wherein the processor is further configured to execute the instructions to cease displaying the limitation marks after the given time period has passed (see paragraph [0057]).
Regarding Claim 17, Ren and Mirza disclose the method as described above.  Ren further discloses further comprising prohibiting a message notification of the application from popping up on a display screen of the mobile terminal when the usage is limited (see paragraph [0057]).
Regarding Claim 18, Ren and Mirza disclose the method as described above.  Ren further discloses further comprising receiving a user input to remove a usage limitation of the application (see paragraph [0067]).
Regarding Claim 19, Ren and Mirza disclose the method as described above.  Ren further discloses further comprising ceasing to display the limitation mark after the usage limitation is removed (see paragraph [0057]).	
Claims 4-5, 12, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Mirza in view of Aoyagi et al. (Aoyagi), U.S. Publication No. 2015/0365516.
Regarding Claim 4, Ren and Mirza disclose the terminal as described above. 
Ren and Mirza fail to disclose wherein the processor is further configured to execute the instructions to change the appearance of an application icon of the application when the application is restricted. Aoyagi discloses wherein the processor is further configured to execute the instructions to change the appearance of an application icon of the application when the application is restricted (see paragraphs [0026]-[0027] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi.
Regarding Claim 5, Ren and Mirza disclose the terminal as described above. Ren and Mirza fail to disclose wherein the processor is further configured to execute the instructions to gray out the application icon of the application when the application is restricted. Aoyagi discloses wherein the processor is further configured to execute the (see paragraph [0029] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 12, Ren and Mirza disclose the terminal as described above. Ren and Mirza fail to disclose wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted. Aoyagi discloses wherein the processor is further configured to execute the instructions to change colors of the application icons when the applications are restricted (see paragraph [0034] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 16, Ren and Mirza disclose the method as described above. Ren and Mirza fail to disclose further comprising graying out the application icon when the usage is limited.  Aoyagi discloses further comprising graying out the application icon when the usage is limited (see paragraph [0029] and figure 3). I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi). 
Regarding Claim 20, Ren and Mirza disclose the method as described above. Ren and Mirza fail to disclose further comprising restoring a display state of the (see paragraphs [0043]-[0044] and [0047]).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 21, Ren and Mirza disclose the method as described above. Ren and Mirza fail to disclose wherein the graphical limitation mark and the application icon are displayed on a home screen.  Aoyagi discloses wherein the graphical limitation mark and the application icon are displayed on a home screen (see figure 3).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Regarding Claim 22, Ren and Mirza disclose the method as described above. Ren and Mirza fail to disclose wherein the limitation mark and the application icon are displayed on a home screen.  Aoyagi discloses wherein the limitation mark and the application icon are displayed on a home screen (see figure 3).  I would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Aoyagi’s invention with Ren’s and Mirza’s invention for avoiding or reducing network congestion (see paragraph [0003] of Aoyagi).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren and Mirza in view of Pitschel et al. (Pitschel), U.S. Publication No. 2016/0232336.
Regarding Claim 9, Ren and Mirza disclose the terminal as described above. Ren and Mirza fail to disclose wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type. Pitschel discloses wherein the application type comprises an entertainment application type, a game application type, a social application type, a fitness application type, or a learning application type (see paragraphs [0103]-[0105]).  It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Mirza’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Regarding Claim 10, Ren and Mirza disclose the terminal as described above. 
Ren and Mirza fail to disclose wherein the application type comprises a preset classification. Pitschel discloses wherein the application type comprises a preset classification (see paragraphs [0103]-[0105]). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Mirza’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Regarding Claim 11, Ren and Mirza disclose the terminal as described above. Ren and Mirza fail to disclose wherein the processor is further configured to execute the instructions to determine that the applications belong to the application type based on an identifier type in an application store. Pitschel discloses wherein the processor is further configured to (see paragraphs [0103]-[0105]). It would have been obvious to a person of ordinary skill in the art before the effective fling date of the claimed invention to consider Pitschel’s invention with Ren’s and Mirza’s invention for managing restricted mode by remotely located authorization devices as described in the background section of Pitschel.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645      
February 17, 2022